J-A08012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.A., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.A., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1995 EDA 2020

                Appeal from the Order Entered October 21, 2020
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-DP-0000950-2020


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                               FILED MAY 05, 2021

        E.A. (“Mother”) appeals from the order entered on October 21, 2020

that adjudicated her daughter, N.A. (“Child”), dependent. The court also

ordered that it was in Child’s best interest to be removed from Mother’s home

and transferred legal custody to the Philadelphia Department of Human

Services (“DHS”), with placement to remain in kinship care. On appeal, Mother

challenges the trial court’s determination: (1) that Child met the definition of

a dependent child, (2) that Child be removed from Mother’s care, and (3) that

DHS made reasonable efforts to prevent or eliminate the need for removal.

After careful review, we affirm.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08012-21


      In August 2020, DHS received a General Protective Services (“GPS”)

report after Mother had given birth to Child. The report laid out Mother’s

extensive history with DHS, including that her rights to all of her previous

children had been terminated, and that the children had all been adopted. It

also detailed that Mother had a history of mental health concerns and had

been diagnosed as suffering from bipolar disorder and detachment disorder

when she was a teenager. Regarding her current situation, the report alleged

that Mother had tested positive for marijuana in the beginning of her

pregnancy with Child but tested negative for substances at subsequent

prenatal appointments and at the time of admission. Finally, the report stated

Mother resided in a rooming home and that Mother had alleged she was

prepared to take care of Child. DHS determined the report was valid.

      Child was released from the hospital directly to Kinship guardians, who

were provided as a resource by Mother. Kinship guardians had adopted two of

Mother’s previous children.

      On September 1, 2020, DHS filed a dependency petition with respect to

Child. In the petition, DHS summarized the information in the GPS report and

detailed its history with Mother concerning the eventual termination of her

parental rights to her four previous children, between 2011 and 2016. Further,

DHS detailed its visits with Mother, including visits to her home, and visits

with Child at Mother’s aunt’s home.




                                      -2-
J-A08012-21


      The adjudication hearing was held on October 21, 2020. During the

hearing, Julia Kendrick, a social worker with DHS, testified that Mother had

been renting a room with a roommate, and that they did have items for the

baby, including clothes and bottles, and a place for the baby to sleep. See

N.T., 10/21/2020, at 15-16. Kendrick clarified that a clearance check was run

on Mother’s roommate and his clearance “was fine.” See id. at 16.

      On cross-examination, Kendrick testified that she had contact with

Mother and Child at the hospital at the time of Child’s birth, and that Mother

did not present any safety risk to Child at the time. See id. at 20. In the

dependency petition, Kendrick had noted that there were substance abuse

issues for Mother. In her testimony, Kendrick clarified that Mother had tested

positive for marijuana once, early in the pregnancy, but that Mother tested

negative for substances at later prenatal appointments. See id.

      Next, Anna Faye, a caseworker who had been working on the case and

had observed Mother, testified that she did not know if a parental capacity

evaluation had been completed and that she had not ordered one. See id. at

24. However, she testified that she believed it would be helpful to have one

completed now, since she found that although Mother cares for her child, she

had some concerns regarding Mother’s “cognitive functioning in her ability to

handle multiple and bigger issues at once” and regarding Mother’s “poor social

boundaries.” Id. at 25. As an example, Faye testified that Mother agreed to

have her current roommate move in with her, and share a bed with her,


                                    -3-
J-A08012-21


despite not knowing him previously. See id. Of note, had Child come home

with Mother from the hospital after birth, Child would have been living in the

same room with Mother and roommate.

       A portion of Faye’s testimony is then spent on alleged racial comments

Mother had made to an ex-boyfriend, who at the time of the hearing had

alleged he was the father.1 This testimony was offered as relevant to Mother’s

capacity and cognitive functioning. Mother’s counsel timely objected to

admission of this testimony based on relevance, stating these comments did

not sound like they would support such an argument. See id. at 26. However,

the court overruled the objection, and allowed the testimony, stating “to be

frank, I won’t know until I hear them, so [I] am going to give a little bit of

leeway.” Id.

       Finally, Faye testified that although Mother was happy to see Child

during visits, and interacted with Child in a loving and caring way, Faye was

concerned that Mother was spending too much time during visits video calling

family members and friends. See id. at 35. Faye was specifically concerned

about an occasion when the conversation turned inappropriately sexual with

Child present. See id.


____________________________________________


1 The testimony also centered on concerns regarding the ex-boyfriend sending
pornographic photographs of Mother to friends and family. However, as the
ex-boyfriend is not a part of this appeal, and in fact has since been found not
to be the father, this discussion is not relevant to our analysis. See Appellant’s
Brief, at 2, FN1.


                                           -4-
J-A08012-21


      Lastly, Mother testified on her own behalf. She explained that the

comments to her ex-boyfriend were made out of anger due to the status of

their relationship at the time. See id. at 46. She clarified that she has been

seeing a therapist since shortly after she had Child and has discussed those

comments with her therapist. See id. at 46-47. She further explained the one

positive test for marijuana early in the pregnancy, testifying that before she

knew she was pregnant, she had decided to celebrate getting a new job by

smoking with some friends. See id. at 47. She clarified this is why she had

tested positive early in the pregnancy and that once she found out she was

pregnant she never smoked or drank for the remainder of the pregnancy and

received all negative tests since the first one. See id.

      Mother testified that she has since moved into a two-bedroom

apartment and that there would be room for Child to live there. See id. at 48.

She testified that Child would live in Mother’s room for now, and when she

grows up she would get her own room, since Mother’s roommate was moving

out soon. See id. She also testified that she had everything she needed for

Child and had applied for and was granted enrollment in the Women, Infant,

and Children (commonly known as WIC) program in order to take care of

Child. See id. at 49-50.

      By order dated on the same day, the juvenile court adjudicated Child

dependent. See Order of Adjudication and Disposition, 10/21/20, at 1. The

court found that it was in Child’s best interest and welfare to be removed from


                                      -5-
J-A08012-21


the home, and that DHS made reasonable efforts to prevent or eliminate the

need for removal. See id. at 1-2. The court further ordered that legal custody

transfer to DHS with Child’s placement to remain in kinship care. See id. at

2. The court granted Mother liberal visitation supervised by the kinship

guardians and scheduled an initial permanency review hearing for March 3,

2021. See id. Finally, the court stated the current placement goal for Child

was to return to a parent or guardian. See id. This timely appeal followed.

       On appeal, Mother presents the following issues:

       1. Whether the trial court erred as a matter of law or abused its
       discretion in finding that [DHS] met its burden to prove, by clear
       and convincing evidence, that [Child] was a dependent child.

       2. Whether the trial court erred as a matter of law or abused its
       discretion in finding that [DHS] met its burden to prove that it was
       clearly necessary to remove [Child] from her mother’s care.

       3. Whether the trial court erred as a matter of law in making the
       pre-placement finding required by 23 Pa.C.S.A § 6351(b)(2) of
       the Pennsylvania Juvenile Act, by determining that [DHS] made
       reasonable efforts to prevent or eliminate the need for the
       removal of [Child] from her mother’s care.

       4. Whether the trial court erred as a matter of law by allowing the
       admission of and relying on inadmissible evidence.[2]
____________________________________________


2 While Mother presents this issue as a distinct issue in her statement of
questions involved, in the argument section of her brief, Mother abandons this
claim as a distinct issue, instead only making limited reference to this claim
in the discussion of her first issue. An issue identified on appeal but not
developed in the appellant's brief is abandoned and, therefore, waived. See
Commonwealth v. Rodgers, 605 A.2d 1228, 1239 (Pa. Super. 1992). As
Mother failed to adequately develop the matter presented in her statement of
questions presented, we find it waived. See Commonwealth v. Williams,
732 A.2d 1167, 1175 (Pa. 1999) (noting relief is unavailable based upon
(Footnote Continued Next Page)


                                           -6-
J-A08012-21



Appellants Brief, at 3.

       We review dependency adjudications with deference to the trial court’s

findings of fact, but not its conclusions of law:

       [T]he standard of review in dependency cases requires an
       appellate court to accept the findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. Accordingly, we
       review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

       Dependency matters are governed by the Juvenile Act, 42 Pa.C.S.A. §

6301, et seq.

       A “dependent child” is defined, in relevant part, as one who is
       without proper parental care or control, subsistence, education as
       required by law or other care or control necessary for his physical,
       mental or emotional health, or morals. A determination that there
       is a lack of proper parental care or control may be based upon
       evidence of conduct by the parent, guardian, or other custodian
       that places the health, safety or welfare of the child at risk[.] The
       question of whether a child is lacking proper parental care or
       control so as to be a dependent child encompasses two discrete
       questions: whether the child presently is without proper parental
       care and control, and if so, whether such care and control are
       immediately available.

       The burden of proof in a dependency proceeding is on the
       petitioner to demonstrate by clear and convincing evidence that a
       child meets that statutory definition of dependency.
____________________________________________


undeveloped claims for which insufficient arguments are presented on
appeal); see also See Pa.R.A.P. 2119(a) (“The argument shall be divided into
as many parts as there are questions to be argued; and shall have at the head
of each part - in distinctive type or in type distinctively displayed - the
particular point treated therein, followed by such discussion and citation of
authorities as are deemed pertinent.”)

                                           -7-
J-A08012-21



In re G., T., 845 A.2d 870, 872 (Pa. Super. 2004) (internal citations and

quotation marks omitted); see also 42 Pa.C.S.A. § 6302.

      Following a finding of dependency, the juvenile court may enter an order

for the child's disposition pursuant to the Juvenile Act, which is “best suited to

the safety, protection and physical, mental, and moral welfare of the child.”

42, Pa.C.S.A. § 6351(a). In order to properly assess the proper disposition,

the court must ascertain several facts:

      § 6351. Disposition of dependent child.

      ...

            (b) Required preplacement findings.—Prior to entering any
            order of disposition under subsection (a) that would remove
            a dependent child from his home, the court shall enter
            findings on the record or in the order of court as follows:

                  (1) that continuation of the child in his home would be
                  contrary to the welfare, safety or health of the child;
                  and

                  (2) whether reasonable efforts were made prior to the
                  placement of the child to prevent or eliminate the
                  need for removal of the child from his home, if the
                  child has remained in his home pending such
                  disposition; or

                  (3) if preventive services were not offered due to the
                  necessity for an emergency placement, whether such
                  lack of services was reasonable under the
                  circumstances; …

42 Pa.C.S.A. § 6351(b).

      Mother’s issues are related, and so we review them together. The crux

of Mother’s argument is that there was insufficient evidence to support the

                                      -8-
J-A08012-21


court’s determinations. Specifically, she asserts DHS failed to present the

requisite clear and convincing evidence that Child was lacking proper parental

care and control and whether such care and control was immediately available.

Mother also argues the court failed to meet the legal standard for ordering

removal of Child from her home since they did not show that removal was

clearly necessary. According to Mother, even if Child was found to be

dependent, DHS could have crafted a safety plan to keep Child in Mother’s

home. This argument leads to Mother’s final argument, that the court erred in

finding that DHS made reasonable efforts to prevent or eliminate the need for

the removal of the Child from her home.

      It is well-settled that “a finding of dependency can be made on the basis

of prognostic evidence and such evidence is sufficient to meet the strict burden

of proof necessary to declare a child dependent.” In re R.W.J., 826 A.2d 10,

14 (Pa. Super. 2003). In Matter of DeSavage, 360 A.2d 237 (Pa. Super.

1976), this Court rejected the argument that a child cannot be adjudicated

dependent unless the child is actually in custody of the parents and they are

shown unable to render care or control as defined in the Juvenile Act. We

explained:

      Obviously, state interference with a parent-child relationship is a
      most serious intrusion ... such an intrusion is properly tolerated
      only in cases in which the Commonwealth sustains a very strict
      burden of proof.... The rule of law appellants request us to
      announce is overly restrictive. The legislature defined [“dependent
      child”] in exceedingly broad terms precisely because it is
      impossible to foresee all the possible factual situations that may
      arise. Further the broad definition enables the experienced

                                     -9-
J-A08012-21


      juvenile court judge to apply his training and compassion to the
      unique facts of each case. The proposition asserted by appellants
      would compel the juvenile court judge to place the child in the
      home of the natural parents to determine whether they are able
      to render proper care, and ignores the possibility that if the
      “experiment” proves unsuccessful, the consequences to the child
      could be seriously detrimental or even fatal.

Id. at 241–242.

      The juvenile court stated that it found Child dependent due to Mother’s

history with DHS and her apparent drug use:

      So based on the testimony taken for this case, I am going to
      adjudicate [Child] dependent. What is concerning to me is one,
      [Mother] has a history with DHS that has resulted in involuntary
      terminations of other children. Two, based on the testimony that
      I've heard, there are clear concerns regarding [Mother]’s mental
      health. And while I'm not sure - and let me clear, they are
      concerns that at one point there was some drug use. While mom
      is indicating her drug of choice is marijuana, I have no way of
      knowing that for sure, that's one. But two, I'm also concerned with
      marijuana use with a child this young because this age for a child,
      you need to be able to pay attention and to respond and react
      relatively quickly. So I am going to adjudicate dependent based
      on present inability.

N.T., 10/21/20, at 61. Further, the court decided to order a parenting capacity

evaluation based on the fact that Mother had not known her current roommate

when she invited him to live with her:

      I typically don't order parenting capacity evaluations [“PCE”] at
      an adjudicatory, but that's very concerning to me in light of the
      history of this case and the fact that [Mother] has other children
      who were removed from her care and subsequently involuntarily
      terminated and thankfully who reside with [kinship guardians]
      such that [Child] can have contact with her siblings.

Id. at 63.




                                    - 10 -
J-A08012-21


         On the matter of whether Child should be committed to DHS, the court

stated the following:

         So I am committing the child to DHS. With the commit to DHS, I
         will find that it’s contrary to the health, welfare, and safety of the
         child to return to mother at this time.

Id. at 67-68. The court acknowledged that Mother had a new address and

ordered CUA to assess the home once Mother’s roommate moved out. See id.

at 68.

         We discern no abuse of discretion by the juvenile court based on the

totality of the circumstances in this case and the appropriate legal principles.

The testimony was sufficient to show valid concerns on DHS’s behalf, bolstered

by its history of involvement with Mother. DHS made an effort to observe

Mother prior to the adjudicatory hearing, but still had clear concerns regarding

Mother’s living situation and her ability to control her mental health issues.

Given the limited time period involved, it would not have been feasible for

DHS to have done more prior to the adjudication hearing that would have

been able to assuage its valid concerns regarding Mother. Without more

testing and observation, DHS could not discern whether Mother has resolved

the issues that led to the termination of her parental rights in the past. DHS

was able to order additional testing, programs and observation for Mother just

prior to, and after, the hearing in order to work towards the goal of

reunification.




                                        - 11 -
J-A08012-21


       Notably, since the start of DHS’s supervision, Mother has started seeing

a therapist regularly and has procured housing that seems more adequate to

relieve some concerns regarding her prior living situation. Further, Child was

placed in kinship care, chosen with Mother’s approval,3 Mother was granted

liberal visitation, and the current placement goal is for Child to return to

Mother. The court will continue to review this matter at the permanency

hearings, the first of which already occurred on March 3, 2021, in order to

hopefully work towards the stated goal of reunification with Mother.

       We find the juvenile court did not abuse its discretion. Accordingly, we

affirm the order.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2021




____________________________________________


3 Kendrick testified Mother was willing to allow Child to go with the kinship
guardians. See id. at 23. DHS, therefore, did not obtain an order for protective
custody. See id.


                                          - 12 -